Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 17/840498 filed on 06/14/22.

Summary of claims

Claims 1-20 are pending.
Claims 1-20 are rejected.

Oath/Declaration

The oath/declaration filed on June 14th, 2022 is acceptable. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent 11403454.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 1-20 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-14 of US Patent 11403454.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US Pat. 7897479).

As to claim 1 and 11 the prior art teach a non-transitory computer readable medium storing data representing a layout of a first cell ( see fig 4) of an integrated circuit, the first cell of the integrated circuit comprising: 

a first edge (see fig 3 col 6 lines 39-53);

a second edge at an opposite side to the first edge of the first cell (see fig 3 col 3 lines 43 to col 4 lines 50); 

and a diffusion region extending from the first edge to the second edge with a diffusion break separating the diffusion region, the diffusion break spaced away from a third edge of a second cell by a specified distance that degrades a metric of the second cell beyond a threshold level (see fig 3-4 col. 7 lines 34 to col. 8 lines 16 and summary).

As to claims 2 and 12 the prior art teach wherein the first cell is a well tap cell and the second cell to a delay cell (see fig 3, fig 4 col. 7 lines 30 to col. 8 lines 10).

As to claim 3 and 13, the prior art teach wherein the second cell abuts the first cell or is separated from the diffusion break (see fig 3-5 co 8 lines 25-65).

As to claims 4 and 14 the prior art teaches wherein the third edge of the second cell is separated from the second edge by a separation distance that corresponds to a difference between the specified distance and a distance less than the specified distance (see fig 3-5 col. 8 lines 50 to col. 9 lines 20)

As to claims 5 and 15 the prior art teach wherein the diffusion break spaced away from the first edge by a predetermined threshold distance that causes the metric of a given cell placed next to the first edge to be substantially unaffected by the diffusion break (see fig 3, fig 4 col. 7 lines 64 to col. 8 lines 49).

As to claim 6 and 17, the prior art teach wherein the second edge is to the left of the diffusion break or to the right of the diffusion break (see fig 3-6 col. 8 lines 20 to col. 9 lines 30).

As to claims 7 the prior art teach wherein non-transitory computer readable medium further stores a plurality of simulation models, wherein each simulation model of the plurality of simulation models is associated with a respective edge of a given cell spaced away from a given diffusion break with a corresponding specified distance less than or equal to a threshold distance (see fig 3-6 col. 8 lines 50 to col. 10 lines 15 and background).

As to claim 8, the prior art teach wherein the plurality of simulation models comprises: 

a first model including a first plurality of metrics associated with placing the third edge facing the first edge and spaced away from the diffusion break with the specified distance (see fig 3-7 col. 9 lines 15 to col. 10 lines 40 and summary); 

a second model including a second plurality of metrics associated with placing the third edge facing the second edge and spaced away from the diffusion break with the specified distance (see fig 3-7 col. 9 lines 50 to col. 10 lines 60); 

and a third model including a third plurality of metrics associated with placing the third edge spaced away from the diffusion break greater than the threshold distance (see fig 3-7 col. 10 lines 10 to col. 11 lines 40).

As to claim 9, the prior art teach wherein the specified distance is one of a plurality of specified distances, and at least a first respective simulation model and a second respective simulation model are associated with each specified distance of the plurality of specified distances, wherein: the first respective model includes a first plurality of metrics associated with placing the third edge facing the first edge and spaced away from the diffusion break with the respective specified distance, and the second respective model includes a second plurality of metrics associated with placing the third edge facing the second edge and spaced away from the diffusion break with the respective specified distance (see fig 4-8 col. 10 lines 50 to col. 12 lines 20 and summary).

As to claims 10 the prior art teaches wherein a distance from the diffusion break to the first edge is less than the specified distance and wherein the third edge facing the first edge is spaced away from the first edge by a separation distance that corresponds to a difference between the distance and the specified distance (see fig 5-9 col. 11 lines 40 to col. 12 lines 49).

As to claims 16 the prior art teach wherein the diffusion break is spaced away from the first edge by the specified distance that causes the metric of a given cell placed next to the first edge to be degraded beyond the threshold level by the diffusion break (see fig 2-4 col. 6 lines 55 to col. 7 lines 40).

As to claim 17, the prior art teach wherein the second edge is to the left of the diffusion break or to the right of the diffusion break (see fig 2-4 col. 7 lines 20 to col. 8 lines 20).

As to claims 18 the prior art teach wherein: the diffusion region ts a first diffusion region, the diffusion break is a second diffusion break, and the integrated circuit is further instantiated from a third cell comprising a second diffusion region with a second diffusion break separating the second diffusion region (see fig 5-9 col. 12 lines 30 to col. 13 lines 40).

As to claim 19, the prior art teach wherein the second diffusion break is spaced away from a fourth edge of the second cell by at least a predetermined threshold distance that causes the metric of the second cell to be substantially unaffected by the second diffusion break (see fig 6-10 col. 13 lines 15 to col. 14 lines 60 and summary).

As to claim 20, the prior art teach wherein the second diffusion break is spaced away from a fourth edge of the second cell by the specified distance that causes the metric of the second cell to be degraded beyond the threshold level by the second diffusion break (see fig 8-12 col. 15 lines 20 to col. 16 lines 50).

















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851